                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


ANTHONY McROBERTS,

                                 Petitioner,

            v.                                          CASE NO. 21-3160-SAC

STATE OF KANSAS,


                                 Respondent.


                       NOTICE AND ORDER TO SHOW CAUSE

       This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. Petitioner, an inmate at Hutchinson

Correctional Facility (HCF) serving a state sentence, proceeds pro

se and the Court grants Petitioner’s motion to proceed in forma

pauperis (Doc. 2). The Court has conducted an initial review of the

Petition under Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts and enters the following order.

Background

      Petitioner pled no contest to and was convicted of attempted
rape; the District Court of Wyandotte County, Kansas sentenced him

to a term of imprisonment in October 2017. (Doc. 1, p. 1.) The

Wyandotte County District Court (WCDC) Clerk’s Office has informed

this Court that Petitioner did not pursue a direct appeal from his

criminal conviction and sentence. On April 27, 2020, Petitioner

filed in WCDC a motion for post-conviction relief under K.S.A. 60-

1507.1 The motion was denied and on June 3, 2021, Petitioner filed


1 In the petition,   Petitioner asserts that he appealed from his conviction.
(Doc. 1, p. 2.) He   provides the case number of his appeal as 2020 CV 275, but
the WCDC Clerk has   informed the Court that this case number is associated with
Petitioner’s civil   post-conviction state habeas action under K.S.A. 60-1507.
in WCDC a motion to docket his appeal out of time. It does not

appear that the WCDC has ruled on this motion.

    Petitioner filed the § 2254 petition now before this Court on

July 9, 2021. (Doc. 1.)

Analysis

    This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:


    A      1-year    period     of   limitation    shall   apply   to    an
    application for a writ of habeas corpus by a person in
    custody pursuant to the judgment of a State court. The
    limitation period shall run from the latest of –
    (A)     The date on which the judgment became final by the
            conclusion of direct review or the expiration of the
            time for seeking such review;
    (B)     the     date   on   which   the   impediment   to   filing   an
            application created by State action in violation of
            the Constitution or laws of the United States is
            removed, if the applicant was prevented from filing
            by such State action;
    (C)     the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if
            the right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or
    (D)     the date on which the factual predicate of the claim
            or    claims    presented    could    have   been   discovered
            through the exercise of due diligence.
    28 U.S.C. § 2244(d)(1).

    The limitation period generally runs from the date the judgment
becomes “final.” See Preston v. Gibson, 234 F.3d 1118, 1120 (10th

Cir.     2000).   “[D]irect    review”   does   not    conclude   until     the

availability of direct appeal to the state courts and request for

review    to   the   Supreme   Court   have   been   exhausted.   Jimenez    v.

Quarterman, 555 U.S. 113, 119 (2009). The one-year period of

limitation begins to run the day after a conviction is final. See

Harris v. Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir. 2011).

       The statute also contains a tolling provision:


       The time during which a properly filed application for
       State post-conviction or other collateral review with
       respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under
       this subsection.
       28 U.S.C. § 2244(d)(2).

       In addition, the one-year limitation period is subject to

equitable tolling. Holland v. Florida, 560 U.S. 631, 645 (2010).

Equitable tolling is “a rare remedy to be applied in unusual

circumstances” and a petitioner seeking equitable tolling “bears a

strong burden to show specific facts to support his claim of
extraordinary circumstances and due diligence.” Al-Yousif v. Trani,

779 F.3d 1173, 1179 (10th Cir. 2015)(internal quotation marks

omitted). It is available only “when an inmate diligently pursues

his claims and demonstrates that the failure to timely file was

caused by extraordinary circumstances beyond his control.” Marsh v.

Soares, 223 F.3d 1217, 1220 (10th Cir. 2000); McQuiggin v. Perkins,
569 U.S. 383, 391 (2013). “‘[A] garden variety claim of excusable

neglect’ . . . does not warrant equitable tolling.” Holland, 560

U.S. at 651-52 (quoting Irwin v. Dept. of Veterans Affairs, 498
U.S. 89, 96 (1990)). Similarly, “‘ignorance of the law, even for an

incarcerated pro se petitioner, generally does not excuse prompt

filing.’” Marsh, 223 F.3d at 1220 (quoting Fisher v. Johnson, 174

F.3d 710, 714 (5th Cir. 1999)).

      Circumstances that may warrant equitable tolling include “for

example, when a prisoner is actually innocent, when an adversary’s

conduct    –    or   other   uncontrollable    circumstances    –   prevents   a

prisoner from timely filing or when a prisoner actively pursues

judicial       remedies   but   files   a   deficient    pleading   during   the

statutory period.” Lopez v. Trani, 628 F.3d 1228, 1229 (10th Cir.

2010)(quoting Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir.

2000)). Misconduct or “egregious behavior” by an attorney also may

warrant equitable tolling. Holland, 560 U.S. at 651.

       A prisoner seeking equitable tolling on the ground of actual

innocence “must establish that, in light of new evidence, ‘it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547

U.S. 518, 536-37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327
(1995)). The prisoner must come forward with “‘new reliable evidence

–   whether     it   be   exculpatory   scientific      evidence,   trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.’” House, 547 U.S. at 537 (quoting Schlup, 513

U.S. at 324).

      In Kansas, “[f]or crimes committed on or after July 1, 1993,

the defendant shall have 14 days after the judgment of the district

court to appeal.” K.S.A. 22-3608(c). “The final judgment in a
criminal case is the sentence.” State v. Weekes, 308 Kan. 1245,

1249 (2018) (citing State v. Van Winkle, 256 Kan. 890, 895 (1995)).
Petitioner was sentenced on October 13, 2017, so he had until

October 27, 2017, to appeal. The AEDPA’s one-year limitation period

began to run on October 28, 2017 and expired on October 28, 2018.

     Because Petitioner did not file his federal habeas petition

until July 9, 2021, this action is not timely and is subject to

dismissal unless petitioner can establish grounds for equitable

tolling.2 The Court therefore directs petitioner to show cause on

or before August 16, 2021, why this matter should not be dismissed

due to his failure to commence this action within the one-year

limitation period. The failure to file a timely response may result

in the dismissal of this matter without additional notice.

     IT IS THEREFORE ORDERED THAT Petitioner’s motion to proceed in

forma pauperis, (Doc. 2), is granted.

     IT IS FURTHER ORDERED THAT           Petitioner is granted          to and

including August 16, 2021, to advise the Court, in writing, why

this matter should not be dismissed as time-barred.


     IT IS SO ORDERED.

     DATED:    This 14th day of July, 2021, at Topeka, Kansas.




                                    S/ Sam A. Crow

                                    SAM A. CROW
                                    U.S. Senior District Judge




2 Although the limitation period may be tolled   during properly filed
postconviction or other collateral proceedings   in state court, the information
before the Court indicates that Petitioner did   not file his 60-1507 motion
until 2020, well after the one-year limitation   period for a federal habeas
petition had expired. (Doc. 1-1, p. 1-6.)
